Title: To Thomas Jefferson from Anonymous, 4 December 1805
From: Anonymous
To: Jefferson, Thomas


                  
                     Hond Sir 
                     
                     Decr 4th 1805
                  
                  alltho A Stranger and unknown to you I have taken the liberty to ask your Assistance for A little money to carry me to Baltimore; what few things I had left I Sent round by water two weekes Ago and now being in the greatest distress for A little money to pay the Fraigt and my own pasage I was advised by A Friend of yours to Aply to you therefore I hope Sir you will excuse the Freedom I take. if you can Spair me A Small Sume please to Send it by the Bairer and you will confer an everlasting obligation on the Distressed
                  
                     E [B]
                  
               